          Case 1:19-cr-00027-PGG Document 89
                                          88 Filed 04/01/21
                                                   03/29/21 Page 1 of 5

                                                              305 Broadway, 7th Floor
TAYLOR & COHEN LLP                                            New York, NY 10007
                                                              Tel (212) 257-1900
                                                              Fax (646) 808-0966
                                                              www.taylorcohenllp.com

                                    March 29, 2021          The Government will respond to
                                                            Defendant Michael Mack's renewed
 By ECF                                                     motion for compassionate release
                                                            (Dkt. No. 88) by April 8, 2021.
 The Honorable Paul G. Gardephe
 United States District Court
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, New York 10007

 Re: U.S. v. Michael Mack, 19 CR 27 (PGG)
                                                           Dated: April 1, 2021
 Dear Judge Gardephe:

        I am writing to respectfully renew Michael Mack’s April 27, 2020 motion for
 compassionate release under 18 U.S.C. § 3582(c) (see ECF Doc. Nos. 63, 64 & 66)
 (the “Motion”), and request that he be released to home confinement to serve the
 remaining six months of his sentence, which terminates on September 24, 2021
 according to the Bureau of Prisons (“BOP”). When the Motion was filed, Mr. Mack
 was incarcerated at MCC – New York (the “MCC”). It is my understanding that Mr.
 Mack will soon be released from the MCC to a halfway house, the Bronx
 Community Residential Reentry Center (the “RRC”). We now respectfully request
 that this Court reconsider Mr. Mack’s Motion and release him to home confinement
 at his uncle’s house in the Bronx in place of the RRC.

        Mr. Mack was arrested on a state warrant on January 24, 2019 and received
 into federal custody pursuant to a writ on February 14, 2019. (See ECF Doc. No. 11;
 PSR ¶ 16). On August 13, 2019, Mr. Mack pled guilty to conspiracy to distribute and
 possess with intent to distribute 280 grams and more of crack cocaine in violation of
 21 U.S.C. § 841(b)(1)(C). (See PSR ¶ 4). At Mr. Mack’s sentencing on December 4,
 2019, the Court varied from the Sentencing Guidelines range of 87 to 108 months’
 imprisonment, and sentenced Mack to three years’ imprisonment, to run
 concurrently with any sentence imposed on Mr. Mack in connection with his
 violation of state parole. (See ECF Doc. No. 55 at 2; Sentencing Tr. (ECF Doc. No.
 57) at 3, 22).

       By Order dated May 14, 2020, the Court denied the Motion. (See ECF Doc.
 No. 74). However, the Court stated that:

              Given the still evolving nature of this health crisis … and the
              challenges it poses to prison facilities, see Federal Defenders of
              New York, Inc. v. Federal Bureau of Prisons, No. 19-1778, slip
         Case 1:19-cr-00027-PGG Document 89
                                         88 Filed 04/01/21
                                                  03/29/21 Page 2 of 5

March 29, 2021
Hon. Paul G. Gardephe
Page 2
              op. at 26-27 (2d Cir. Mar. 20, 2020), [Mr. Mack’s] motion is
              denied without prejudice to renewal in the event that
              circumstances materially change.

(See id. at 10).

       Mr. Mack recently informed me that he has been transferred to a quarantine
unit within the MCC and will be released to the RRC in the Bronx as early as
March 30, 2021. We respectfully submit that Mr. Mack’s imminent release to a
halfway house is a material change in circumstances warranting the modification of
his sentence under 18 U.S.C. § 3582(c) to confinement at the home of Mr. Mack’s
uncle, Anthony Rice, until September 24, 2021, to be followed by five years of
supervised release.

    Extraordinary and Compelling Reasons Exist for Compassionate Release

       For the reasons previously stated in support of the Motion (see ECF Doc Nos.
64, 71), we continue to maintain that Mr. Mack has demonstrated “extraordinary
and compelling” reasons warranting his immediate compassionate release.1 “Mr.
Mack has demonstrated that he suffers from medical conditions that put him at
special risk” from COVID-19. (ECF Doc. No. 74 at 8). Mr. Mack has not been
vaccinated. He informed me that he refused a COVID-19 vaccine at the MCC
because he was concerned about side effects. He has since related to me that he is
keeping an open mind about getting vaccinated after his release. Mr. Mack’s
hesitancy reflects widespread mistrust of vaccines in Black communities.2 African-
Americans’ vaccine reluctance is a consequence of the history of racism in this
country, including the notorious Tuskegee experiments, conducted by the United
States Public Health Service and the Centers for Disease Control and Prevention. I

1See United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020) (noting “district
courts’ discretion to consider whether any reasons are extraordinary and
compelling”); United States v. Pacheco, No. 12-CR-408 (JMF), 2020 WL 4350257, at
*1 (S.D.N.Y. July 29, 2020) (“[T]he threat of COVID-19 to those in prison
constitutes an extraordinary and compelling reason for compassionate release.”).
2 See, e.g., Bryan Walsh, “Axios-Ipsos Poll: The racial gap on coronavirus vaccine,”
Axios (Aug. 26, 2020), available at https://www.axios.com/axios-ipsos-poll-
coronavirus-index-vaccine-racial-trust-gap-28629c26-ef99-416c-ad60-
03a43d725e67.html (August 21-24, 2020 poll indicating that only 28% of African-
Americans in survey said they were likely to take a first-generation COVID-19
vaccine, compared to 51% of Whites in the survey); Andrew Jacobs, “At Your Age,
It’s the Vaccine or the Grave,” The New York Times (Mar. 6, 2021) (reporting that
“much of the racial disparity in vaccination rates, experts say, can be tied to a
longstanding mistrust of medical institutions among African-Americans).
        Case 1:19-cr-00027-PGG Document 89
                                        88 Filed 04/01/21
                                                 03/29/21 Page 3 of 5

March 29, 2021
Hon. Paul G. Gardephe
Page 3
am unaware of any effort by the BOP to counter inmates’ mistrust through
education concerning the benefits and safety of the COVID-19 vaccines. Thus, Mr.
Mack remains at high risk from COVID-19.3

       Mr. Mack would be significantly safer from the virus at his uncle’s home,
where he can practice social distancing, than at the RRC. As was reported at an
earlier stage of the pandemic,

             [H]alfway houses are uniquely positioned to be vectors for the
             virus. Residents arrive from prisons across the country, then
             share rooms, bathrooms, and dining areas. Staff cycle in and out
             every day from the surrounding community, as do residents who
             are required to work.4

According to the BOP’s website tracker, there is currently one confirmed case at the
RRC, and one resident died from COVID-19.5 By contrast, as detailed in a previous
submission to the Court (see ECF Doc. No. 71 at 2-3), Mr. Mack’s uncle owns a two-
family brownstone where Mr. Mack can sleep in an unused bedroom.6 The increased
risk of exposure to the coronavirus at the RRC constitutes an extraordinary and
compelling reason to grant Mr. Mack’s request for compassionate release. See
United States v. White, No. 16-CR-82 (VEC), S.D.N.Y. Jan. 25, 2021, ECF Doc. No.
284 at 2-3.

      Releasing Mr. Mack to home confinement would not increase any danger to
the community. Whether at the RRC or under home confinement, Mr. Mack will be
permitted to enter the community for preapproved activities, including medical
appointments and employment. However, under home confinement, unlike at the
RRC, Mr. Mack would be subject to electronic location monitoring, which would
serve as an added protection for the public. Additionally, Mr. Mack fully


3Even if he were vaccinated, Mr. Mack would remain at risk from suspected
vaccine-resistant variants of the novel coronavirus, which have been widely
reported in the media. See, e.g., “Covid-19: The U.S. Has Its Own New Worrisome
Variants,” The New York Times (Mar. 22, 2021), available at
https://www.nytimes.com/live /2021/02/14/world/covid-19-coronavirus.
4Liliana Segura, “As Coronavirus Spreads in Federal Prisons, Cases in Halfway
Houses Are Being Undercounted,” The Intercept (May 28, 2020), available at
https://theintercept.com/2020/05/28/coronavirus-federal-prison-halfway-houses/.
5See “COVID-19 Cases,” Federal Bureau of Prisons (updated Mar. 26, 2021),
available at https://www.bop.gov/coronavirus/.
6I conferred with Mr. Rice, who informs me that he remains in good health and that
Mr. Mack is very welcome to serve home confinement in his apartment.
        Case 1:19-cr-00027-PGG Document 89
                                        88 Filed 04/01/21
                                                 03/29/21 Page 4 of 5

March 29, 2021
Hon. Paul G. Gardephe
Page 4
understands the leniency of his original sentence, and the prospect of serving a
Guidelines sentence in the event of a violation is a deterrent to reoffending.

       Unlike at the time of the Court’s original ruling on the Motion, the balance of
the Section 3553(a) factors now weigh in favor of compassionate release to home
confinement. As the Court noted in the May 14, 2020 Order, Mr. Mack received a
substantial downward variance at his original sentencing and, furthermore, Mr.
Mack appears to have received credit for much of the time he spent in the MCC
prior to his sentencing, resulting in a shorter-than-anticipated sentence. (See ECF.
Doc. No. 74 at 6). To date, Mr. Mack has served approximately two years and one
and a half months in federal custody since he was received on a writ on February
14, 2019. The vast majority of that time was served in the MCC, as the pandemic
evidently precluded Mr. Mack’s transfer to his designated facility, FCI Coleman.7
The conditions of Mr. Mack’s incarceration have been extraordinarily difficult.
Because of the pandemic, the MCC has been in near continual lockdown, with very
limited opportunities for exercise, recreation or educational programming and no
family visitation for more than a year. Nevertheless, it is counsel’s understanding
that during the latter stages of the ongoing lockdown Mr. Mack has been able to
participate in a drug addiction treatment program and resumed studying and
testing in connection with obtaining his GED.8 In sum, while Mr. Mack has served
substantially less than a Guidelines sentence, the time that he has served was
much more punitive than the norm.

                                    Conclusion

      For the foregoing reasons as well as those set forth in Mr. Mack’s previous
submissions, he respectfully requests that the Court modify his sentence to a period
of home confinement at his uncle’s home until the termination of his original
sentence on September 24, 2021, to be followed by five years of supervised release.
Mr. Mack further proposes that, during the period of his home confinement, he be
subject to electronic location monitoring and that he be restricted to his uncle’s
residence at all times except for employment, education, religious services, medical




7In late February 2020, the BOP temporarily transferred Mr. Mack and other
prisoners to FCI Otisville while a search was conducted for a gun that had been
smuggled into the MCC.
8As of the writing of this letter, I have not confirmed Mr. Mack’s completion of the
drug addiction treatment program through a certificate or similar BOP
documentation.
        Case 1:19-cr-00027-PGG Document 89
                                        88 Filed 04/01/21
                                                 03/29/21 Page 5 of 5

March 29, 2021
Hon. Paul G. Gardephe
Page 5
or mental health appointments, drug addiction treatment and other activities pre-
approved by the Probation Office.9

Respectfully submitted,



Zachary S. Taylor

cc:   Tara LaMorte, Esq.
         Assistant United States Attorney (by ECF and email)




9I reached out to the government late on Friday and, understandably, have not yet
received a response concerning the government’s position on Mr. Mack’s renewed
motion for compassionate release.
